          Case 3:17-cr-00609-VC Document 128 Filed 06/23/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                         Case No. 17-cr-00609-VC-1
                Plaintiff,
                                                   ORDER SETTING IN-PERSON
         v.                                        ARRAIGNMENT AND STATUS
                                                   CONFERENCE
 JOSE INEZ GARCIA-ZARATE,
                Defendant.



       An in-person status conference will take place on July 19, 2021 at 1:00 p.m., in

Courtroom 4, on the 17th Floor. The defendant will also be re-arraigned at that time.

       IT IS SO ORDERED.

Dated: June 23, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
